TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2015



                                       NO. 03-14-00102-CV


                                    David E. Welch, Appellant

                                                  v.

             AABTEL, Incorporated d/b/a Holiday Inn Express; Francis Lesak;
                          and Amrat Lakha Patel, Appellees




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PEMBERTON, FIELD, AND ABOUSSIE*
                AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the judgment signed by the trial court on January 7, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).